DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 12/20/2019; claim(s) 1- 18 is/are pending herein; claim(s) 1, 8, & 12 is/are independent claim(s).
Drawings
The drawings are objected to because in fig. 11:
line 31, of the XML file is missing a closing tag (“-- >”) and possibly additional texts that are shown in fig. 6 lines 31-32. See line 26 of fig. 11 that shows proper closing tag which is missing in fig.11. Examiner also notes ¶ 0063 states “absence due to "commenting out" of that XML element in the configuration file 312”. However, here the missing tags do not appear for activating the code of the line 31 and thereafter.
lines 13- 16, the code of these lines does not match with the corresponding disclosure of ¶0098 which states the lines 13- 16 “have been commented out”.
lines 11- 16, the codes of these lines are not commented out although the fig. 11 appears to be for HIL portion as shown in fig. 12 in the similar manner in lines 19- 21 in fig. 9 for HIL.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8- 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of these claims are directed to “signal per se” or also known as “transitory media”. See MPEP 2106.03 (II) for additional details.
I) Per claims 12- 18, the claimed subject matter is a “tangible computer-readable medium storing instructions for configuring” used to test a system under test. Here, the specification (see ¶¶0011, 0044) fails to specifically exclude the non-eligible tangible computer-readable medium, such as a programmable read-only memory (PROM) or other form of magnetic storage medium (not expressly depicted)”). Merely reciting the word “tangible” is not patent eligible because the MPEP 2106.03 (II) explicitly states:

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

Therefore, claimed subject matter of these claims encompasses non-eligible subject matter and must be rejected.
 
II) Similarly, per claims 8- 11, the claimed subject matter of these claims is “A test platform” with “at least one processor” and “memory”. See, claim 8, lines 1-4. Here, when the claimed first element processor is implemented as a software processor (because the test platform is described as a test server 202 (see, para. 0044); servers are well-known to utilize virtual processor or virtual machine to process data), the remaining element of the claim is memory. PHOSITA knows the word memory can be interchangeably used with computer readable medium known to include “signal per se”. explicitly exclude “transitory media” from the coverage of the memory or “tangible computer-readable medium, such as a programmable read-only memory (PROM) or other form of magnetic storage medium” as stated above. Hence, the subject matter of the claims 8- 11, encompasses signal per se under BRI.
Accordingly, claims 8- 18 are directed to “signal per se”, not patent eligible under 101.
Allowable Subject Matter
I) Claims 1- 7 allowed.
The following is an examiner’s statement of reasons for allowance: 
1) Budnik et al. (US 20130185594 A1) teaches a method of configuring a test platform for testing an embedded control system having a plurality of interconnected components, the method comprising: automatically generating test scripts and producing configuration files that are used by the interconnected components of the control system (Claim 10, [0017]). 	
While Budnik mentions of using both the SIL and HIL based testing approach, it fails to teach, inter alia, the configuration files/data to specify which components (of the system under test) to be tested as simulated components and which components to be tested as HIL components and inter-component signal mapping as claimed.
2) Cifra (US 20070044078 A1) teaches using a testing tool like device 82 (fig. 4B) having graphical user interface for performing HIL testing or software-based simulation ([0128]). Specifically, Cifra teaches/suggests depending on user’s specifying of the mode [“selection of an execution or target mode for the graphical program, but not based on configuration), automatically activating, at run time, a corresponding object code portion for simulating the embedded system component in the test platform, for each of the HIL components in the system under test or automatically activating, at run time, a corresponding object code portion in the test platform for facilitating communication with the HIL component connected to the test platform (Fig. 8, [0150, 0155, 0162]). 
However, Cifra also does not use the configuration file specifying an inter-component signal mapping as claimed and therefore fails to teach automatically mapping input signals of the activated object code portions to output signals of the activated code portions according to the inter-component signal mapping.
3) Colmenares (US 20100250220 A1) teaches a host device 110 managing test procedures for a hardware-in-the-loop (HIL) simulation environment 112 using a HIL Simulator (Abstract, fig. 1). However, Colmenares is also silent about simulating the components of the environment 112 and using configuration file as claimed.
4) Lewis (US 20180189896) teaches of using SIL and HIL based testing to the components of an embedded system for improving the quality of production ([0038, 0040]). However, Lewis also fails to teach using of the configuration file in the manner as claimed.
5) Mason (US 20170019309 A1) teaches performing hardware in loop testing [“one or more onboard aircraft systems”] for the parts of an aircraft (Abstract, [0001 0012, 0014]). However, Mason also fails to use the configuration file as claimed.
6) Isasa et al. (NPL article, “Hardware In the Loop for VDM-Real Time Modeling of Embedded Systems”) teaches a generic solution for gradually moving from a model 
Therefore, the prior arts of the record individually or in a proper combination fails to teach or render obvious the inclusion of
 “receiving, at run time, configuration data for configuring a system under test representing the embedded control system, the configuration data specifying: which of the components of the embedded control system shall be simulated components in the system under test and which of the components of the embedded control system shall be hardware-in-the-loop (HIL) components, connected to the test platform, in the system under test; and an inter-component signal mapping that maps input signals of the specified simulated or HIL components of the system under test to output signals of the specified simulated or HIL components of the system under test” and “automatically mapping input signals of the activated object code portions to output signals of the activated code portions according to the inter-component signal mapping” when the claim 1 is viewed as a whole.
II) Claims 2- 7 are allowed because of their dependency with allowable claim 1.
III) Claims 8- 12 would be allowable if rewritten or amended to overcome the rejection(s) under 101, set forth in this Office action. Specifically, independent claims 8 & 12 recite similar subject matter as in claim 1, therefore, these claims are also patentable over the prior arts of the record for the similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please note additional pertinent arts that are listed in the attached PTO-892.
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115